Citation Nr: 1511590	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for status post cerebrovascular accident (CVA) with left hemiparesis, muscle and nerve problems, mood swings, coronary artery disease (CAD), and diabetes mellitus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A February 2014 Board decision denied the Veteran's claim for entitlement to 38 U.S.C. § 1151 benefits for status post CVA with left hemiparesis.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order granting a Joint Motion for Remand (JMR), the Veteran's appeal was remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).  In his December 2009 claim, the Veteran asserted that VA prescribed many medications over the last 10 years that caused many side effects.  The Veteran included underlined VA treatment records noting that he reported mood swings, that his CAD progressed from two-vessel to three-vessel involvement, that his prescribed hypertension medications could aggravate his diabetes, and that certain drug interactions could cause an atrioventricular (AV) block.  He also noted that he suspected he had a CVA in March 2006, and had suffered a CVA in February 2009.  

In a February 2010 statement, the Veteran asserted that he had total weakness of his left side, difficulty walking, and severe muscle and nerve problems.  He averred that these symptoms stemmed from high daily doses and mixing his medications and that his VA care providers were negligent in mismanaging his medications and failing to recognize warning signs of complications.  
In his June 2011 VA Form 9, the Veteran's representative argued that the Veteran's CVA in 2009 was preventable if there had been more communication and better documentation concerning the Veteran's medications.  In support, the representative asserted that the day after the Veteran's stroke, his VA physician, Dr. Tisdale, discontinued his prescriptions for clonidine and potassium chloride, and indicated that he felt these medications contributed to the Veteran's stroke.  

As noted above, the Court set aside the Board's February 2014 decision and remanded the claim in October 2014.  The Court found that the Board failed to provide an adequate statement of reasons or bases for finding that there was no indication of any additional relevant evidence not of record.  Specifically, the Court noted that the record indicated that there were outstanding private treatment records from the United Helpers Nursing Home, Inc. for the period following the Veteran's 2009 hospitalization.  The Board finds that reasonable efforts to obtain the outstanding treatment records have not been made.  Therefore, a remand to obtain those records is necessary. 

Additionally, a May 2010 report of contact contains the Veteran's assertion that the April 2010 VA examiner failed to document symptoms including slurred speech and the necessity for a left ankle brace.  In light of the additional medical evidence requested on remand and the Veteran's assertions regarding the inadequacy of his VA examination, the Board finds that another VA examination is warranted once the outstanding treatment records have been associated with the claims file. 

Lastly, the record indicates that the Veteran receives Social Security Administration benefits.  Given that the Veteran's claim involves allegations of VA negligence over a substantial period, the Board cannot exclude the possibility that the SSA records may contain pertinent evidence.  Therefore, the Veteran's SSA records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those from United Helpers Nursing Home, Inc.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

2.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Following completion of the above development, schedule the Veteran for VA examinations by a clinician(s) with the relevant expertise to determine the presence and extent of any disability stemming from the Veteran's VA prescription medications or drug interactions between his prescription medications.  The claims file must be reviewed by the examiner(s) and such review must be noted in the examination report.  Based on review of treatment records and clinical findings the examiner(s) is requested to address:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's VA medical care, to include his medication regiment, resulted in additional disability, to include his status post CVA with left hemiparesis, muscle or nerve damage, mood swings, CAD, and diabetes mellitus.

In rendering the requested opinion, the examiner(s) should address the lay statements of record, to include those contained in the December 2009 claim, the Veteran's February 2010 statement, and the June 2011 substantive appeal.

b.  Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing treatment?

c.  Is it at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

d.  Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was due to an event not reasonably foreseeable? 

In rendering the above requested opinions, the examiner(s) should reconcile his or her opinions with the April 2010 VA examination report.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, VA furnished the treatment without the Veteran's informed consent.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resorting to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge, or indicate what information would be necessary in order to be able to offer an opinion.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Then, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and afforded an appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




